Name: Commission Regulation (EC) NoÃ 2072/2005 of 16 December 2005 providing for the rejection of applications for export licences in relation to certain processed products and cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 17.12.2005 EN Official Journal of the European Union L 331/23 COMMISSION REGULATION (EC) No 2072/2005 of 16 December 2005 providing for the rejection of applications for export licences in relation to certain processed products and cereal-based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (2), and in particular Article 8(1) thereof, Whereas: The quantity covered by applications for advance fixing of refunds on potato starch and maize-based products is of great importance and could give rise to speculation. It has therefore been decided to reject all applications for export licences of such products made on 14, 15 and 16 December 2005, HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 8(1) of Regulation (EC) No 1342/2003, applications for export licences with advance fixing of refunds for products falling within CN codes 1102 20 10, 1102 20 90, 1103 13 10, 1103 13 90, 1104 23 10, 1108 12 00, 1108 13 00, 1702 30 51, 1702 30 91, 1702 30 99, 1702 40 90 and 1702 90 50 made on 14, 15 and 16 December 2005 shall be rejected. Article 2 This Regulation shall enter into force on 17 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 1092/2004 (OJ L 209, 11.6.2004, p. 9).